Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 1 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 2 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 3 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 4 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 5 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 6 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 7 of 8
Case 16-00600-ELG   Doc 403    Filed 04/01/21 Entered 04/02/21 14:32:05   Desc Main
                              Document      Page 8 of 8
